Citation Nr: 0936923	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

A November 1971 RO rating decision denied the Veteran's claim 
for "emotional instability" (claimed as a "nervous 
condition").  The Veteran did not appeal that decision.  

In December 2001, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The Veteran's claim was denied 
in an unappealed May 2003 rating decision.  

In May 2005, the Veteran filed to reopen his claim of 
entitlement to service connection for PTSD.  The RO declined 
to reopen the Veteran's claim in August 2005, indicating that 
new and material evidence had not been submitted.  
The Veteran disagreed with the denial, and he subsequently 
perfected an appeal by filing a timely substantive appeal [VA 
Form 9] in July 2007.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing at the Indianapolis RO, which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.
After the April 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  




FINDINGS OF FACT

1.  In an unappealed May 2003 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

2.  Evidence submitted since the May 2003 denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  Since the May 2003 denial, new and material evidence has 
not been received, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Implicit in his 
claim is the contention that new and material evidence which 
is sufficient to reopen the previously-denied claim has been 
received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated June 6, 2005 and July 25, 2007, including evidence of 
"an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between your disability and an injury, 
disease, or event in military service."

With respect to Kent notice to the Veteran regarding new and 
material evidence, the July 2007 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the July 2007 letter informed the Veteran as to the reason 
his claim was previously denied.  As such, the Veteran was 
adequately advised of the bases for the previous denial and 
of what evidence would be new and material to reopen the 
claim.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2005 and July 
2007 VCAA letters.  The letters stated that VA would assist 
the Veteran in obtaining relevant records from the military, 
the VA, or any Federal agency.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
Veteran that VA would make reasonable efforts to request such 
records.

The VCAA letters emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it. If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." [Emphasis as in the original].

The June 2005 and July 2007 VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
aforementioned July 2007 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment." The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the July 2007 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the letter 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Board finds that the Veteran has received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, he has testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in- 
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the Veteran 
engaged in combat or that the Veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to Veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); see also Cohen, 10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
May 2005, the claim will be adjudicated by applying the 
revised section 3.156, set out in the paragraph immediately 
following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

When the Veteran's claim of entitlement to service connection 
for PTSD was denied by the RO in May 2003, the following 
pertinent evidence was of record.

Service personnel records showed that the Veteran served in 
the Army with the Headquarters and Headquarters Company (HHC) 
of the 2nd Engineer Battalion, 
2nd Infantry Division in Korea from May 1968 to August 1969.  
His military occupational specialty (MOS) at that time was a 
radio/telephone operator.  
The Veteran did not serve in Vietnam.
 
The Veteran was psychiatrically examined by VA in August 1971 
in connection with his initial claim for service connection 
for a "nervous condition".  The Veteran reported numerous 
problems, both in his past and at the time of the 
examination; he did not, however, mention any difficulties 
connection with his assignment to Korea.  

An October 1976 VA examination report indicated that the 
Veteran reported that he had been stationed in Vietnam and 
that he had lost his finger to a shrapnel wound.  [The finger 
in question had in fact been amputated in January 1967, 
before service.]  

In December 2001, the Veteran sought treatment at the VA 
outpatient clinic in Evansville, Indiana and received a 
diagnosis of PTSD.  See e.g., a December 2001 VA treatment 
record.  The Veteran again reported that he had been in 
Vietnam; Korea was not mentioned in the report.  

Also in December 2001, the Veteran filed a claim of 
entitlement to service connection for PTSD.  In February 
2002, the Veteran submitted a PTSD questionnaire which 
detailed several alleged stressor events that occurred while 
his was stationed in Korea.  Particularly, the Veteran 
alleged that he witnessed a "multitude of death" in Korea, 
to include 35 seeing dead U.S. soldiers within his first 
month, including S.A.N., who was killed in October 1968.  The 
Veteran also alleged that he "ran over" a four-year-old 
girl when she was thrown in front of the jeep that he was 
driving, and that he was selected to be a pall bearer at the 
funeral of two fellow soldiers that were killed in action.  

In August 2002, the Veteran's stressor statements were sent 
to the United States Armed Services Center for Research of 
Unit Records [formerly USASCRUR, then CURR, now the Joint 
Services Records Research Center (JSRRC)] for verification.  
In April 2003, that agency confirmed ambushes against 
elements of the 2nd Infantry Division, the higher 
headquarters of the 2nd Engineer Battalion during the 
Veteran's service in Korea, including the October 1968 death 
of S.A.N.  However, the JSRRC could not verify that the 
Veteran's own unit was involved or that S.A.N. was a part of 
the Veteran's unit at the time of his demise.  

The Veteran's PTSD claim was denied in an unappealed May 2003 
rating decision.  The Veteran was informed of that decision 
and of his appeal rights.  He did not appeal.

In May 2005, the Veteran filed to reopen his claim of 
entitlement to service connection for PTSD.  As indicated 
above, in a rating decision dated August 2005, the RO did not 
reopen the Veteran's claim because new and material evidence 
had not been submitted.

The evidence which has been added to the record since the May 
2003 RO denial will be discussed in the Board's analysis, 
below.  

Analysis

The unappealed May 2003 denial of service connection fro PTSD 
is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008). 

At the time the RO denied the Veteran's claim in May 2003, 
there was a PTSD diagnosis of record.  See e.g., a VA 
treatment record dated December 2001.  
The RO's May 2003 denial was predicated upon deficiencies as 
to element (2), combat status or credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
element (3), a link established by medical evidence, between 
PTSD and the claimed in-service stressors.  See 38 C.F.R. § 
3.304(f) (2008).

As was explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received evidence bears directly and substantially upon the 
specific matters under consideration, namely confirmed 
stressors and medical nexus..

The newly added evidence, in pertinent part, consists of 
updated VA outpatient treatment records; a February 2008 
letter from the Veteran's treating VA psychiatrist; a August 
2007 letter from the Veteran's Congressman, including Unit 
History for the 2nd Engineer Battalion for 1968 to 1969, 
morning reports for the 2nd Engineer Battalion with the 
Veteran noted, a Scout Certificate with the Veteran's name; 
an Army supply document reflecting that the Veteran received 
an armor fragmentation vest in June 1968; duplicate copies of 
the documents sent to the RO from the JSRRC in April 2003; 
statements from the Veteran and his wife; and a December 2008 
formal finding of a lack of information required to 
corroborate the Veteran's alleged stressors from the JSRRC 
coordinator.

The VA outpatient treatment records show a continuing 
diagnosis of PTSD.  See e.g., an October 2007 VA treatment 
record.  However, as noted above, a PTSD diagnosis was of 
record at the time of the May 2003 RO denial.  Accordingly, 
this evidence, although new, is repetitive of evidence which 
was already in the file.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of [previously diagnosed] disease does not 
constitute new and material evidence].

The newly added February 2008 letter from the Veteran's 
treating VA psychiatrist indicates a diagnosis of PTSD 
secondary to the Veteran's military experience in Asia.  
Specifically, the VA psychiatrist states in his letter that 
the Veteran "suffers from [PTSD] secondary to his combat in 
Asia during the Vietnam War."  See the February 2008 letter 
from the Veteran's treating VA psychiatrist.  Setting aside 
the puzzling suggestion that the Veteran's PTSD was 
supposedly related to Vietnam 
[as was noted in the factual background above, the Veteran 
repeatedly, and falsely, stated to previous examiners that he 
had served in Vietnam], this evidence is new and material to 
the claim because it arguably provides evidence of medical 
nexus, element (3) of 38 C.F.R. § 3.304(f), which was not of 
record at the time of the last final denial.

However, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  New and 
material evidence remains absent as to element (2), in-
service stressors.

With respect to new and material evidence of an in-service 
stressor, as was discussed in the law and regulations section 
above., the medical nexus opinion, in and of itself, does not 
serve as verification that the claimed stressors actually 
took place.  See Moreau and Cohen, both supra.

The copies of the materials sent by the JSRRC to the RO in 
April 2003 were of record at the time of the May 2003 denial.  
They are manifestly not new, and in any event were not 
favorable to the Veteran's claim.  Similarly, the December 
2008 formal finding by the JSRRC coordinator noted that 
recently submitted "evidence fails to provide or document 
that the HHC, 2nd Engineering Battalion was exposed to any 
direct attacks by hostile forces or sustained any casualties 
(wounded in action or killed in action) by hostile forces 
during the [Veteran's] tour of duty from May 24, 1968 to 
August 14, 1969."  See the December 2008 formal finding from 
the JSRRC coordinator.  Although new, this finding is not 
material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].  

In statements contained in the April 2009 Board hearing 
transcript, the Veteran reiterated his in-service stressors.  
Specifically, he described three stressor events:  his unit 
being under constant enemy fire, seeing the dead body of 
S.A.N. and running over the young girl who was thrown under 
the jeep that he was driving.  See the April 2009 VA hearing 
transcript at pages 3-6, 11 and 14.  These purported 
stressors were known at the time of the original RO denial in 
May 2003.  Accordingly, these newly added statements are 
cumulative and redundant of the statements and evidence of 
record at the time of the May 2003 RO denial and are 
therefore not new.  See Reid v. Derwinski, 2 Vet App. 312, 
315 (1992).  

The evidence submitted by the Veteran's Congressman is new, 
as it has been submitted to VA for the first time.  However, 
such evidence is not material because it does not pertain to 
the reason that the Veteran's claim was previously denied 
(i.e., proof of an in-service stressor or that the Veteran 
engaged in combat with the enemy).  Specifically, the Unit 
History for the 2nd Engineer Battalion for 1968 to 1969 and 
morning reports for the 2nd Engineer Battalion noting the 
Veteran do not confirm that the he was present at or 
participated in any of the reported activities.  
Additionally, the Scout Certificate and Army supply document 
reflecting that the Veteran received an armor fragmentation 
vest in June 1968 do not confirm that the Veteran engaged in 
combat with the enemy, necessitating the presumption that the 
alleged stressors occurred under section 1154.  

Critically, there is no evidence which has been added to the 
record subsequent to the May 2003 RO denial which 
corroborates the Veteran's alleged in-service stressors.  The 
additional evidence therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2008).  Accordingly, in the absence of such evidence, 
the Veteran's claim may not be reopened, and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD.  The 
benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


